PD-1396-14
                                                                        COURT OF CRIMINAL APPEALS
    	                                                                                   AUSTIN, TEXAS
September 30, 2015                                                      Transmitted 9/30/2015 1:17:53 PM
                                                                          Accepted 9/30/2015 1:57:55 PM
                                                                                          ABEL ACOSTA
                                     Cause No. PD-1396-14                                         CLERK

                     IN THE TEXAS COURT OF CRIMINAL APPEALS


    JON THOMAS FORD,                        § FROM THE FOURTH COURT OF
            Petitioner,                     § APPEALS, SAN ANTONIO, TEXAS
                                            § No. 04-12-00317-CR
    vs.                                     §
                                            § [On Appeal from Cause No.
    THE STATE OF TEXAS,                     § 2010-CR-7741 in the 186th Dist. Court,
            Respondent.                     § Bexar County, San Antonio, Texas]



                       PETITIONER’S RESPONSE TO THE
              STATE’S MOTION TO END POST-SUBMISSION FILINGS

           NOW COMES the Petitioner, JON THOMAS FORD, who by and through

    undersigned counsel files his response to the State’s motion asking that this

    Honorable Court “close post-submission filings in this case.” In support of same,

    Petitioner will show as follows:

           Either party, the Petitioner or the Respondent, may bring additional special

    intervening authority to the Court’s attention that supports their argument, and also

    serves as an aid to the Court.

           As the State mentions in its motion, Rule 70.4 “does not mention post-

    submission filings, for which there is apparently no provision.” However, the

    Internal Operating Procedures of the Court of Criminal Appeals (Revised February

    10, 2015) state:



    	                                        1	  
PROCEDURE        WHAT AND          HOW              COURT’S           SPECIAL
                 HOW TO FILE       HANDLED          PARTICULAR        NOTES
                                                    PRACTICES
Oral Argument    …                 …                …                 Additional
                                                                      citations should
                                                                      not be made
                                                                      orally during
                                                                      argument, but
                                                                      should be
                                                                      reduced to
                                                                      writing and filed
                                                                      with the Clerk.



Therefore, the Petitioner may file post-submission briefs/letters with this additional

authority.

       The State also mentions within the motion that “The Court may note that the

attachment to Appellant’s most recent filing, showing supposed service on me,

does not include dates for that service.” See page 2 of the State’s Motion to End

Post-Submission Filings. Rule 21a(1) of the Texas Rule of Civil Procedure states:

       “(1) Documents Filed Electronically. A document filed electronically under
       Rule 21 must be served electronically through the electronic filing manager
       if the email address of the party or attorney to be served is on file with the
       electronic filing manager. If the email address of the party or attorney to be
       served is not on file with the electronic filing manager, the document may be
       served on that party or attorney under subparagraph (2).”

The State’s representative, Assistant District Attorney Jay Brandon’s email is on

file and service is made through the www.eFileTexas.gov electronic filing system.

The accepted date stamp on the document, August 8, 2015, should be an indication

that the document was filed in the case.



	                                         2	  
	  


       Petitioner has only submitted post-submission briefs/letters that include

additional special intervening authority when it is appropriate.

                                       Respectfully Submitted:

                                       ____/s/Cynthia E. Orr_____________
                                       Cynthia E. Orr
                                       Bar No. 15313350

                                       GOLDSTEIN, GOLDSTEIN & HILLEY
                                       310 S. St. Mary’s St.
                                       29th Floor Tower Life Bldg.
                                       San Antonio, Texas 78205
                                       210-226-1463
                                       210-226-8367 facsimile
                                       whitecollarlaw@gmail.com

                                       Attorney for Petitioner,
                                       JON THOMAS FORD


                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above Motion has been sent via E-
file.Texas.gov, as a registered participant, to jay.brandon@bexar.org, on this the
30th day of September, 2015 to the following:

       Nicolas LaHood
       District Attorney
       Jay Brandon
       Assistant District Attorney
       Paul Elizondo Tower
       101 West Nueva, Fourth Floor
       San Antonio, Texas 78205
       E-mail: jay.brandon@bexar.org,


                                       ____/s/Cynthia E. Orr_____________
                                             Cynthia E. Orr

	                                        3